Citation Nr: 0324790	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  93-04 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	American Red Cross






ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from December 1983 to July 
1985.  He died in March 1990, and the appellant is his 
surviving spouse.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1990 RO decision.  

After the veteran's death, the appellant claim on appeal was 
developed to include that of (1) service connection for the 
cause of the veteran's death, a claim that was denied in a 
November 1990 RO decision, and (2) and accrued benefits based 
on the veteran's claim pending at the time of his death, that 
is, assignment of a higher rating for a service-connected 
bipolar disorder.  

In a February 1995 decision, the Board granted in full the 
accrued benefits claim and remanded the case to the RO for 
additional development of the remaining issue of service 
connection for the cause of the veteran's death.  

In September 1998, the Board again remanded the case to the 
RO for additional evidence regarding the cause of death 
claim.  




REMAND

Pursuant to the Board Remand of September 1998, the RO 
developed the record and readjudicated the appellant's claim 
of service connection for the cause of the veteran's death.  
In August 2002, the RO informed the appellant by letter that 
the case was being returned to the Board for further 
appellate review.  

However, upon review, the Board determined that yet still 
additional evidentiary development was required.  The Board 
proceeded to develop evidence directly, without having to 
remand the case to the RO, according to regulations that had 
recently been amended.  See 67 Fed. Reg. 3,099 (Jan. 23, 
2002) (to be codified as amended at 38 C.F.R. 19.9, 19.31, 
20.903, 20.1304).  

These amendments were also intended to allow the Board, under 
certain circumstances, to consider evidence not previously 
considered by the RO, so long as the claimant is advised of 
the Board's intention to do so and given an opportunity to 
respond.  

In a January 2003 letter, the Board informed the appellant 
that it, rather than the RO, was developing evidence 
concerning her appeal.  

In April and May 2003, the Board obtained additional evidence 
concerning the appellant's appeal.  

Subsequently, the Court in D.A.V. et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 2003 U.S. App. LEXIS 8275 
(Fed. Cir. May 1, 2003), invalidated 38 C.F.R. §19.9(a)(2) 
and (a)(2)(ii), which are provisions promulgated by the VA 
authorizing the Board to, among other things, correct a 
procedural defect or undertake additional development in a 
case, without having to remand the case to the RO for 
completion of such action.  (The intended effect of these 
provisions was to shorten the appeal processing time and to 
reduce the backlog of claims awaiting decision at the Board.)  
See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002).  

Of particular note for the instant case, the Court 
invalidated 38 C.F.R. §19.9(a)(2) on the basis that it, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the appellant's 
waiver.  

The Court found that the provision was contrary to the 
requirement of 38 U.S.C. § 7104(a) that "all questions in a 
matter which . . . is subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary."  

Thus, as applied to the instant claim, the RO shall initially 
consider the additional evidence obtained by the Board when 
it undertook additional development in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (holding that, when 
the Board addresses a matter that has not been addressed by 
the RO, the Board must consider whether the appellant would 
be prejudiced by the Board's going forward on that issue 
without first remanding for the RO to adjudicate the issue in 
the first instance).  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should readjudicate the issue of 
service connection for the cause of the 
veteran's death.  If the decision remains 
adverse to the appellant, the RO should 
provide her and her representative with a 
Supplemental Statement of the Case and the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


